FORM N-SAR SEMI-ANNUAL REPORT FOR REGISTERED INVESTMENT COMPANIES Report for six month period ending: / / (a) or fiscal year ending: 12/31/16 (b) Is this a transition report? (Y/N) N Is this an amendment to a previous filing? (Y/N) N Those items or sub-items with a box “[ / ]"after the item number should be completed only if the answer has changed from the previous filing on this form. 1. A. Registrant Name:Nuveen Tax-Free Unit Trusts B. File Number: 811-2271 C. Telephone Number:312-917-8384 2. A. Street:333 West Wacker B. City:Chicago C. State: IL D. Zip Code:60606 Zip Ext:1286 E. Foreign Country: Foreign Postal Code: 3. Is this the first filing on this form by Registrant? (Y/N) N 4. Is this the last filing on this form by Registrant? (Y/N) N 5. Is Registrant a small business investment company (SBIC)? (Y/N)N [If answer is “Y” (Yes), complete only items 89 through 110.] 6. Is Registrant a unit investment trust (UIT)? (Y/N)Y [If answer is “Y” (Yes) complete only items 111 through 133.] 7. A. Is Registrant a series or multiple portfolio company? (Y/N)N [If answer is “N” (No), go to item 8.] B. How many separate series or portfolios did Registrant have at the end of the period? If filing more than one Page 47,“X” box: o For period ending 12/31/16 File number 811-2271 UNIT INVESTMENT TRUSTS A. [ / ] Depositor
